Name: Commission Regulation (EC) NoÃ 705/2006 of 8 May 2006 amending Regulation (EC) NoÃ 22/2006 opening a standing invitation to tender for the resale on the Community market of sugar held by the intervention agencies of Belgium, Czech Republic, Spain, France, Ireland, Italy, Hungary, Poland, Slovakia and Sweden
 Type: Regulation
 Subject Matter: marketing;  economic geography;  trade policy;  beverages and sugar
 Date Published: nan

 9.5.2006 EN Official Journal of the European Union L 122/13 COMMISSION REGULATION (EC) No 705/2006 of 8 May 2006 amending Regulation (EC) No 22/2006 opening a standing invitation to tender for the resale on the Community market of sugar held by the intervention agencies of Belgium, Czech Republic, Spain, France, Ireland, Italy, Hungary, Poland, Slovakia and Sweden THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector (1), and in particular Article 9(3) thereof, Whereas: (1) The quantities for resale currently set out in Commission Regulation (EC) No 22/2006 (2) reflect the situation of the intervention stocks on 31 December 2005. Since that date, important quantities have been accepted by the intervention agencies of some of those Member States and also by Germany and Slovenia. (2) Those quantities should be included in the offer for sale by standing invitation to tender on the Community internal market. (3) Regulation (EC) No 22/2006 should be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 Commission Regulation (EC) No 22/2006 is amended as follows: 1. The title is replaced by the following: 2. Article 1 is replaced by the following: Article 1 The intervention agencies of Belgium, Czech Republic, Germany, Spain, Ireland, Italy, Hungary, Poland, Slovenia, Slovakia and Sweden shall offer for sale by standing invitation to tender on the Community internal market a total quantity of 1 493 136,672 tonnes of sugar accepted into intervention and available for sale on the internal market. The Member States concerned and the quantities involved are laid down in Annex I. 3. Annex I is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 May 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 178, 30.6.2001, p. 1. Regulation as last amended by Commission Regulation (EC) No 39/2004 (OJ L 6, 10.1.2004, p. 16). (2) OJ L 5, 10.1.2006, p. 3. ANNEX ANNEX I Member States holding intervention sugar Member State Intervention agency Quantities held by the intervention agency and available for the sale on the internal market (in tonnes) Belgium Bureau dintervention et de restitution belge Rue de TrÃ ¨ves, 82 B-1040 Bruxelles Tel. (32-2) 287 24 11 Fax (32-2) 287 25 24 40 648,092 Czech Republic StÃ ¡tnÃ ­ zemÃ dÃ lskÃ ½ intervenÃ nÃ ­ fond OddÃ lenÃ ­ pro cukr a Ã ¡krob Ve SmeÃ kÃ ¡ch 33 CZ-110 00 PRAHA 1 Tel.: (420) 222 871 427 Fax: (420) 222 871 563 77 937,72 Germany Bundesanstalt fÃ ¼r Landwirtschaft und ErnÃ ¤hrung Deichmanns Aue 29 D-53179 Bonn Tel. (49-228) 68 45 35 12/38 50 Fax (49-228) 68 45 36 24 40 000 Spain Fondo EspaÃ ±ol de GarantÃ ­a Agraria Beneficencia, 8 E-28004 Madrid Tel. (34) 913 47 64 66 Fax (34) 913 47 63 97 8 300 Ireland Intervention Section on Farm Investment Subsidies & Storage Division Department of Agriculture & Food Johnstown Castle Estate Wexford Tel. (353-5) 36 34 37 Fax (353-5) 34 28 41 12 000 Italy AGEA  Agenzia per le erogazioni in agricoltura Ufficio ammassi pubblici e privati e alcool Via Torino, 45 00185 Roma Tel. (0039-06) 49 499 558 Fax (0039-06) 49 499 761 784 974,7 Hungary MezÃ gazdasÃ ¡gi Ã ©s VidÃ ©kfejlesztÃ ©si Hivatal (MVH) (Agricultural and Rural Development Agency) H-1095 Budapest SoroksÃ ¡ri Ã ºt 22 24. Tel: (36-1) 219 62 13 Fax: (36-1) 219 89 05 vagy (36-1) 219 62 59 232 311,9 Poland Agencja Rynku Rolnego Biuro Cukru DziaÃ  DopÃ at i Interwencji ul. Nowy Ã wiat 6/12 PL-00-400 Warszawa Tel. (48 22) 661 71 30 Faks (48 22) 661 72 77 208 226,26 Slovenia Agencija RS za kmetijske trge in razvoj podeÃ ¾elja Dunajska 160 1000 Ljubljana Telefon (386 1) 580 77 92 Telefaks (386 1) 478 92 06 9 700 Slovakia PÃ ´dohospodÃ ¡rska platobnÃ ¡ agentÃ ºra Oddelenie cukru a ostatnÃ ½ch komodÃ ­t DobroviÃ ova 12 SK-815 26 Bratislava Tel.: (421-2) 58 24 32 55 Fax: (421-2) 534 26 65 20 000 Sweden Statens jordbruksverk S-551 82 JÃ ¶nkÃ ¶ping Tfn (46-36) 15 50 00 Fax (46-36) 19 05 46 59 038